DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 6-7) that Bengtsson does not disclose an RFCOMM signal featuring auto sequencing and guaranteed packet delivery.  Applicant requests documentary evidence that these features are a part of the Bengtsson disclosure.  Bengtsson discloses use of the RFCOMM protocol, whose features are described in the Bluetooth Core Specification v1.0 B, which included with this correspondence.  The Bluetooth specification details how RFCOMM serial port simulation utilizes the L2CAP protocol (pg. 389), features auto sequencing (pg. 43 – the 
Applicant states (Remarks pg. 7) that “QoS measure the quality of a service … but in and of itself does not guarantee the delivery of packets.”  The examiner respectfully submits that a particular quality of service for a stream cannot be guaranteed without guaranteeing delivery of at least some of the packets of the stream.  As described by Applicant, standard QoS guarantees include “packet loss” or “bit rate.”  Neither of these guarantees can be fulfilled without guaranteeing that at least some packets, or a certain percentage of packets, are delivered successfully.  The examiner respectfully maintains that guaranteeing delivery of a number of packets is a form of “guaranteed packet delivery” according to the broadest reasonable interpretation of the term, especially in light of a specification that appears to be silent regarding this subject matter (see the §112(a) rejection below).  See also the Bluetooth specification at pg. 291+ for a description of guaranteeing service, including retransmitting packets that are not successfully delivered.
Applicant argues (Remarks pg. 7-8) that the Girard reference “quite plainly makes no mention of DSP” thus fails to teach the claim limitation “ARM/DSP enabled system.”  Initially, the examiner submits that the claim scope is not what Applicant alleges.  The broadest reasonable interpretation of this language is that the “/” in “ARM/DSP” may be interpreted as an “or”, therefore only one of “ARM” or “DSP” is required to be included in the claim scope.  As admitted by Applicant, Girard teaches an In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The assertion of official notice that was taken in the rejection of claim 3 was not traversed, rendering the asserted subject matter admitted prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
In Applicant’s 05/18/2018 response, which was examined by the previous examiner, claim 1 was amended to recite that the signal “features auto sequencing and guaranteed packet delivery.”  Upon consulting the lengthy continuity chain of this application, it does not appear that this subject matter is disclosed in any of the documents to which this application claims priority.  Accordingly, the claims are rejected for failing to comply with the written description requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,474,418 in view of Bengtsson. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are rendered obvious by the claims of the patent in view of the references cited in the rejections below.  For example, claim 1 of the patent recites all subject matter recited in instnta claim 1 except that the signal features auto sequencing and guaranteed packet delivery.  This is disclosed by Bengtsson as described below, and it would have been obvious to modify the claim of the patent to include this in order to provide improved quality of delivery of the content.  All other subject matter recited in the claims of this application find corresponding subject matter in the claims of the patent, or recite only obvious variations thereof.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,579,324.  Claim 1 of the patent recites all subject matter of, therefore anticipates, claim 1 of this application. All other subject matter recited in the claims of this application find corresponding subject matter in the claims of the patent, or recite only obvious variations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapstun et al., US Pub No. 20060028400 in view of Bengtsson et al., WIPO Pub No. WO 02/15075, in view of Girard, US Pub No. 20030063043.

As to claim 1 Lapstun discloses a method comprising: 
transmitting, via a wireless transceiver of a host device, a signal to a near eye, wearable wireless transfer device (Fig. 22 and 23; [0280]-[0281] – video is transmitted via Bluetooth from server 812 (host device) to HMD 300); 
receiving, via a wireless transceiver of the near eye, wearable wireless transfer device, the signal from the host device ([0280]), the signal being of at least Video Graphic Array (VGA) quality ([0263] and Table 5) and being received over a Bluetooth wireless connection ([0280]),
wherein the signal comprises a first channel consisting of audio/video data ([0287], [0349] – audio and video (AV data) is sent via a Bluetooth channel) and a second channel consisting of non-audio/video data ([0311] – telephony data, which is non-AV data, is sent via a separate channel.  The examiner notes that the term “audio/video data” is interpreted in this context as “audiovisual data” and requires both an audio and video component); and
generating a video signal, from the signal, that is suitable for handling by a display driver in the near eye, wearable wireless transfer device ([0234]),
wherein the near eye, wearable wireless transfer device has at least one display configured to be a near eye, wearable display (Fig. 22: 304 and 306).
Lapstun fails to disclose RFCOMM or Serial Port Profile (SPP); wherein the signal features auto sequencing and guaranteed packet delivery.
However, in an analogous art, Bengtsson discloses an RFCOMM Bluetooth connection wherein the signal features auto sequencing and guaranteed packet delivery (col. 13 lines 3-22 – RFCOMM features guaranteed QoS, a form of guaranteeing delivery of at least some of the packets.  The L2CAP protocol, upon which RFCOMM is built, features auto sequencing as is known in the art, and as described in the Bluetooth Core Specification v1.0B: see the Response to Arguments above).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Lapstun with the teachings of Bengtsson, the rationale being to provide improved quality of delivery of the content.
The system of Lapstun and Bengtsson fails to disclose wherein the steps of the method are carried out in an ARM/DSP enabled system.
However, in an analogous art, Girard discloses a headset display system ([0008]) comprising processing carried out by an ARM/DSP enabled system ([0021]).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Lapstun and Bengtsson with the teachings of Girard, the motivation being to reduce power consumption (See Girard [0021]).

As to claim 3 Lapstun discloses sending the signal and other data over a high speed connection ([0285]-[0287] – audio and video are both received over the high speed connection).  Lapstun fails to explicitly disclose that the signal and other data are multiplexed.  Official notice is taken that this was widely practiced in the art at the time of the invention, and to include this functionality into the system of Lapstun would have been obvious to the skilled artisan in order to send audio and video contemporaneously in a manner the synchronizes their reception.

As to claim 4 Bengtsson discloses reading an application program from a memory (Fig. 3 and its description).  

As to claim 5 Lapstun discloses generating a monaural or stereo audio output ([0264]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423